DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “soft ferrite” and “hard ferrite” in claim 10 are relative terms which renders the claim indefinite. The term “soft ferrite” and “hard ferrite” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
The term “highest heating temperature” in claim 18 is a relative term which renders the claim indefinite. The term “highest heating temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 11,377,710. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of U.S. Patent No. US 11,377,710 teach all the limitations recited in the instant claims. See MPEP 2144.05 I.

Claims 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 11,447,848. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. US 11,447,848 teach all the limitations recited in the instant claims. See MPEP 2144.05 I.
Allowable Subject Matter
Claims 10-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and a terminal disclaimer is filed to overcome the ODP rejections.
Akamizu et al (US 2008/0251160 Al) discloses a high-strength-rolled steel sheet having composition that overlaps the recited temperature in the instant claims. Thus, the recited temperature is a prima facie case of obviousness over Akamizu. Akamizu discloses that the steel sheet contains 30-65% of bainitic ferrite; 30-50% of polygonal ferrite; and 5-20% of residual austenite (Abstract). However, Akamizu does not teach or suggest the claimed steel sheet having the claimed microstructure of soft ferrite, retained austenite, fresh martensite, pearlite, cementite, and hard ferrite in a 1/8 to 3/8 thickness range centered on a 1/4 thickness position from a surface of the steel sheet. Akamizu fails to disclose the recited aspect ratio of austenite and ferrite and thickness properties of a soft layer in the 1/8 to 3/8 thickness range and fails to disclose the recited Si peak properties in the surface of the steel sheet. Furthermore, Akamizu fails to disclose the claimed method in instant claim 18.
Kawata et al (US 2014/0234659 Al) discloses ([0104] to [0142]) a steel sheet having composition that overlaps the recited temperature in the instant claims. Thus, the recited temperature is a prima facie case of obviousness over kawata. Kawata discloses that the steel sheet contains 40-90% of ferrite; and 0-5% of residual austenite (Abstract). However, Kawata does not teach or suggest the claimed steel sheet having the claimed microstructure of soft ferrite, retained austenite, fresh martensite, pearlite, cementite, and hard ferrite in a 1/8 to 3/8 thickness range centered on a 1/4 thickness position from a surface of the steel sheet. Kawata fails to disclose the recited aspect ratio of austenite and ferrite and thickness properties of a soft layer in the 1/8 to 3/8 thickness range and fails to disclose the recited Si peak properties in the surface of the steel sheet. Furthermore, Kawata fails to disclose the claimed method in instant claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733